Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing objection   

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character "428" has been used to designate both “first end” and “plunger retention assembly”.
Reference characters "104" and "B" have both been used to designate "Door jamb".  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: 
Pg. 18, para. 122, line 2 “connected connecting member”. The examiner interprets “connected connecting member” to be “connecting to the connecting member”.
Appropriate correction is required.

Claim Objection
1- Claims 2, 3, 5-6, 11-14, 16, 20, and 24 are objected to because of the following minor informalities:

Claim 2, line 1 “a first end”. “a first end” should read “said first end of the latch assembly”.
Claim 2, line 2 “handle in”. The examiner interprets “handle in” as “handle is in”.
Claim 3, line 2 “second end”. The examiner interprets “second end” to be “second end of the plunger retention assembly”.
Claim 5, line 3 “a second end”. The examiner interprets “a second end” to be “a second end of the actuation member”.
Claim 6, line 2 “pushbutton capable”.  The examiner interprets “pushbutton capable” to be “pushbutton is capable”.
Claims 11-14, line 1 “The sliding door lock”. The examiner interprets “the sliding door lock” to be “the lockset”. The applicant should maintain consistent claim language and match the terminology in the claims, claim 11-14 depend on the independent claim 1 where “a lockset” is claimed, while the independent claim 16 claims “The sliding door lock”.
Claim 16, pg. 5, line 4-5 “an plunger”. The examiner interprets “an plunger” to be “a retention assembly plunger”.
Claim 20, line 2 “connected connecting member”. The examiner interprets “connected connecting member” to be “connected to a connecting member”.
Claim 20, line 2 “a biasing block”. The examiner interprets “a biasing block” to be “a first block”.

2- Claims 4 and 11 are objected to, Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Appropriate correction is required.

Regarding claims 1-9 and 11-14, the examiner takes the position of interpreting “plunger” to be “latch plunger” so as to unify the claim terminology across claims 1-9 and 11-14 and to avoid any confusion.

Regarding claim 16 and 21-25, the examiner takes the position of interpreting the claimed limitation “plunger” to be “retention assembly plunger” to unify the claim terminology and to avoid any confusion with the claimed limitation “latch plunger”.

Regarding claim 19, the examiner takes the position of interpreting the claimed limitation “the plunger to move between the extended position and the retracted position” to be “the latch plunger to move between the extended position and the retracted position” to unify the claim language between the independent claim 16 and its dependent claim 19 and to avoid any confusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-14, 16, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng Qianyan (CN-107100455-A), hereinafter Qianyan

Regarding claim 1, 
A lockset (sliding door lock) for a sliding door (fig. 12-13; 51) comprising:
a latch assembly (02) having a first end (Left of 02) and a second end (Right of 02) [as shown in the annotated figure of fig. 1 below];
a plunger (05 and 04 collectively) positioned at least partially within the latch assembly, the plunger movable between an extended position (fig. 8 and 10; locked state) and a retracted position (fig. 7 and 11; unlocked state) relative to the second end of the latch assembly; and
(assembly including 40) comprising a first end (left of assembly including 40) having a recess (Recess), a second end (right of assembly including 40) opposing the first end, and an actuation member (42, 45, 46, 47 collectively) positioned at least partially within the plunger retention assembly, wherein the plunger is configured to engage the recess in the extended position (as shown in figs. 7-8, and 11 and the annotated figure of fig. 1 and 10 below).
  
    PNG
    media_image1.png
    470
    647
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    375
    515
    media_image2.png
    Greyscale


Regarding claim 2, 
The lockset of claim 1, wherein the plunger comprises a handle (01) on a first end, the handle in communication with the plunger to move the plunger between the retracted position and the extended position (figs. 1, 7-8, and 10-11).

Regarding claim3, 
The lockset of claim 2, wherein the plunger retention assembly comprise a faceplate (50) on the second end (figs. 1-2 and 9-11).


Regarding claim 4, 
The lockset of claim 3, wherein the faceplate comprises an emergency secondary unlock feature (1-2, 9-11; the center hole in 50). 

Regarding claim 5, 
The lockset of claim 2, wherein the plunger retention assembly comprises a rod (41) extending through the plunger retention assembly (figs. 1-2 and 9-11) the actuation member having a first end (right face side of 47) connected to the rod (the rod / needle bar 41 is inserted into the plunger retention assembly and passing through the first end/central hole in 50) and a second end (left face of 42) forming the recess of the plunger retention assembly (as shown in figs. 2, 9, and 11 and the annotated figure of fig. 1 and 10, above).

Regarding claim 6, 
The lockset of claim 1, wherein the plunger retention assembly comprises a pushbutton (fig. 1-2; button on the right end of 41) on the second end, the pushbutton capable of moving the plunger between the retracted position and the extended position (fig. 11; rod/ shank 41 pushes dead bolt 05 out from the plunger retention assembly including part 40).

 Regarding claim 7, 
The lockset of claim 6, wherein the pushbutton is connected to a rod (41) extending through the plunger retention assembly, wherein the rod is configured to engage the plunger to move the plunger between the retracted position and the extended position (as shown in figs. 10 and 11). 

Regarding claim 8,
The lockset of claim 6, wherein the plunger comprises a secondary unlock feature (the rectangular opening at the left side of 04) on the first end (fig. 3)

 Regarding claim 9, 
The lockset of claim 6, wherein the pushbutton is spring-loaded (as shown in figs. 1-2 and 9-11, spiral spring 46 biases the push button).

Regarding claim 11, 
The sliding door lock of claim 3, wherein the faceplate comprises an emergency unlock feature (1-2, 9-11; the center hole in 50). 

Regarding claim 12, 
The sliding door lock of claim 11, wherein upon actuation of the emergency unlock feature, a rod (41) is inserted into the emergency unlock feature to cause the plunger to move from the extended position to the retracted position (as shown in figs. 2 and 9-11 and the annotated figure of fig. 1, above; the rod / needle bar 41 passes through the hole in the faceplate 50/ emergency unlock feature to push the dead bolt 05 out of the retention assembly at the emergency unlocking state).
Regarding claim 13, 
The sliding door lock of claim 1, wherein the plunger retention assembly is configured to be installed in a doorjamb [pg. 2, para. 9; pg. 3, para. 8; door frame].

Regarding claim 14, 
The sliding door lock of claim 1, wherein the latch assembly is configured to be installed in a bore (bore) located within a door (51) [as shown in the annotated figure of fig. 11, above; pg. 2, para. 9].

Regarding claim 16, 
A sliding door lock (sliding door lock) comprising: 

a latch assembly (02) having a first end (Left of 02) and a second end (Right of 02) [fig. 1]

4S/N 17/028,354a latch plunger (05 and 04 collectively) positioned at least partially within the latch assembly, the latch plunger movable between an extended position (fig. 8 and 10; locked state) and a retracted position (fig. 7 and 11; unlocked state) relative to the second end of the latch assembly; 

a plunger retention assembly (assembly including 40) comprising a first end (left of assembly that includes 40) having a recess (Recess), a second end (right of assembly that includes 40) [as shown in the annotated figure of fig. 1 and 10, above],

and a plunger (figs. 1-2; 41 and the button at right end of 41, collectively) comprising a rod (41) and positioned at least partially within the plunger retention assembly (fig. 11), wherein the plunger retention assembly includes a pushbutton (fig. 1-2; button on the right end of 41) on the second end, 

the pushbutton being connected to the rod and extending through the plunger retention assembly (fig. 11), wherein the plunger moves the latch plunger between the retracted position and the extended (fig. 11; rod/ shank 41 ejects dead bolt 05 out from the plunger retention assembly including part 40). position, wherein the latch plunger is configured to engage the recess in the extended position (as shown in figs. 7-8, and 11 and the annotated figure of fig. 1 and 10 above).


Regarding claim 18, 
The sliding door lock of claim 16, wherein the pushbutton is spring-loaded (figs. 1-2 and 9-11, spiral spring 46 biases the push button).

Regarding claim 19, 
The sliding door lock of claim 16, wherein actuating the pushbutton along a first axis (first axis) causes the plunger to move between the extended position and the retracted position along the first axis (figs. 10-11), wherein the first axis is perpendicular to a door (51) [as shown in fig. 11 and the annotated figure of fig. 1 and 10, above].

Regarding claim 20, 
The sliding door lock of claim 16, wherein the latch assembly comprises a biasing block (07) and a guide member (03 and limiting part collectively) connected to a connecting member (04), wherein the biasing block and the guide member control a spring (31) [as shown in figs. 2-3 and the annotated figure of fig. 6, below; the first housing 07 forms the limiting part structure and includes the toggle part 03 which act collectively to deform the elastic member 31 when the toggle part 03 rotates to move the push member 04 between the extended and retracted positions].

    PNG
    media_image3.png
    403
    435
    media_image3.png
    Greyscale


Regarding claim 21, 
A plunger retention assembly (assembly including 40) for a sliding door (51) comprising: 

a first body (40) positioned at a first end (left of assembly that includes 40);

(42) positioned at a second end (Right of assembly that includes 40), the first body and the second body being connected to one another and forming an interior (interior) of the plunger retention assembly (as shown in 2, 9, and 11 and the annotated figure of figs. 1 and 10, above; the cylindrical main body 40 and the bottom plate 42 form the interior space of the plunger retention assembly);

a plunger (figs. 1-2; 41 and the button at right end of 41, collectively) positioned at least partially within the interior, the plunger at least partially extending a user definable distance (d) from the first end; (as shown in the annotated fig. 11 below; rod 41 is pushed into the interior space to a suitable distance d that enables the unlocking of the door); and 

5S/N 17/028,354a pushbutton (fig. 1-2 and 11; button at the right end of 41) movably positioned at the second end, the pushbutton being connected to the plunger within the interior, wherein upon movement of the pushbutton into the interior, the plunger extends further from the first end (figs. 1-2 and 9-10, and 11 below; pushing the button moves the rod 41 into the interior to eject the dead bolt 05).

    PNG
    media_image4.png
    370
    527
    media_image4.png
    Greyscale


Regarding claim 22, 
The plunger retention assembly of claim 21, wherein the first body is an outer body (the cylindrical main body 40 is a tube-shaped body placed at the outside of the plunger retention assembly and includes internal components of retention assembly) and the second body is an inner body (the bottom plate 42 is an internal component that is placed inside of the cylindrical main body 40) , and wherein the inner body is threaded into the outer body (figs. 2, 9-11; the bottom plate 42 is threaded inside the cylindrical main body 40 via the inner screw threads 43 and the hollow screw 47).

Regarding claim 23, 
The plunger retention assembly of claim 21, further comprising a flange (44) and a flange seal (48, 45 collectively), wherein the flange is positionable around the first body and the flange seal is positionable immediately adjacent the flange to reduce relative axial movement between the first body and the flange (as shown in figs. 2, 9 and the annotated figure of figs. 10-11, above; the gasket 44 is sleeved onto the cylindrical body 40 and in-between the door 51 and the annular cap 48 to reduce the axial play).

Regarding claim 24, 
The plunger retention assembly of claim 22, wherein a flange seal is positioned within one of a plurality of recesses (recesses) defined in the first body (as shown in figs. 2, 9 and the annotated figure of figs. 10-11, above; the annular cap 48 is placed in between the outer recesses and the inner recesses of the cylindrical body 40 while the dustproof cover 45 is placed within the inner recesses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng Qianyan (CN-107100455-A), hereinafter Qianyan, in view of Donald L. Mapson (US-2720795-A), hereinafter Mapson,

Regarding claim 25,
While Qianyan teaches the plunger retention assembly of claim 21, wherein the plunger includes a latch plunger engagement member (figs. 1-2; left end of rod 41) and a rod (41). But Qianyan fails to teach wherein the rod includes a plurality of grooves, each of the grooves being configured to receive a clip.

Mapson teaches the rod includes a plurality of grooves (80), each of the grooves being configured to receive a clip (81) (fig. 2; shows a rod 53 with a series of grooves 80 to receive spring wire clips 81 that snap into the grooves 80 to limit and hold the rod in its designed position)


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Qianyan by including grooves within the outer surface of the rod and clips that fit into the grooves as disclosed by Mapson because manufacturing rods with grooves and clips is a known and feasible method to control the sliding motion of the rods within designed limits and prevents the pushbutton from protruding dangerously out from the door or door jamb surface by choosing suitable grooves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murray E Williams (US-3025096-A) teaches a door latch mechanism with a reciprocating bolt, the invention includes a key that is able to cancel the locking action of the lock from the outside of the locked door. The invention prevents disturbing the privacy of the room occupants and yet makes it possible to gain access in case of an emergency such as when a child locks himself in a room.
Ernest C. Kirkpatrick (US-1580611-A) teaches of a window sash lock that cannot be tampered with from the outside. The invention uses a tubular key to retract the locking bolt. The invention provides for a strong design, simple in construction, neat, and that is able to automatically lock the window sash in either a closed or in an open position.
Abraham S. Nahon (US-4400027-A) teaches a window with a recessed lock type that cannot be accessed from the interior or the exterior of the building without the use of a specially designed key to pull out the embeded locking barrel.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/             Examiner, Art Unit 3675                                                                                                                                                                                           
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675